JOANOS, Judge.
In this appeal from a final order of the Parole and Probation Commission, appellant asserts the Commission erred in declining to review, following his 1981 biennial review, the action taken at his initial interview in 1979. Following the initial interview in 1979, appellant sought Commission review, pursuant to Section 947.173, Florida Statutes, of the same issues raised in the present appeal. We affirm the Commission action declining to re-review these issues. See McClain v. Florida Parole and Probation Commission, 416 So.2d 1209 (Fla. 1st DCA 1982).
The Commission has brought to our attention a clerical error in scoring appellant for robbery and considering the use of a firearm as an aggravating factor, rather than scoring him for armed robbery. Pursuant to the Commission’s request, we remand for correction of this error. See Wickham v. Florida Parole and Probation Commission, 410 So.2d 989 (Fla. 1st DCA 1982).
AFFIRMED and REMANDED for correction of clerical error.
SHAW and WIGGINTON, JJ., concur.